 

> > > > > > > > > > > > > > > > > BUSINESS DEVELOPMENT SERVICE AGREEMENT

 

This Agreement is made effective as of October 31, 2014 by and between:

 

E.G.P.C. FINANCE, a company organized and existing under the laws of France,
with its principal place of business located at 2 Allée Scheurer Kestner 92150
SURESNES, France represented by Mr. Kamal Etefia, acting as Director (the
“Provider”)

 

 

AND

 

ImmunoClin Corporation, a company organized and existing under the laws of the
State of Nevada, with its principal place of business located at 1800 Wyoming
Avenue, NW, 3rd Floor, Washington, DC 20009 USA, represented by Dr. Dorothy
Bray, acting as Director, President and CEO (the “Recipient”)

            Together, Provider and Recipient are the Parties or individually, a
Party.

WHEREAS

 

(A) The Recipient requires certain business development services that Provider
can provide; and

 

(B) The Provider is willing to provide such services in return for appropriate
compensation.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.      Business Development Services



1.1.   Business Development Services. During the term of this Agreement, the
Provider will provide business development services for France and Europe
(“Services”) on a non-exclusive to the Recipient, and such other services from
time to time as agreed between the Parties.



1.2.   Defined.  Business Development Services shall include but not be limited
to the identification of investment partners in the said territories,
introduction to and assessment of distributions partners for the Recipient’s
products plus potential investment/in-licensing opportunities for novel
technologies from academic and business partners in the areas of infectious
diseases, personalized medicine and food/nutraceutical products.

 

1.3.   Compensation. As compensation for the provision of the Services (defined
as the date of signing this Agreement plus five (5) years), the Recipient shall
pay the Provider one million (1,000,000) newly issued Rule 144 restricted common
shares of Company common stock (the “Shares”), par value $0.001 per share, which
shall be fully paid for and earned on the signing of this Agreement (value of
such Shares as of October 31, 2014 is four million USD ($4,000,000)).  These
Shares shall be issued and cleared by the Recipient as soon as possible under
Rule 144, as permitted in accordance with the terms of this Agreement.

 

1.4.   Bonuses.  Subject to the Recipient's Board of Director’s review of the
Provider’s performance, the Recipient is willing to consider providing bonus
payments during the term of this Agreement.

 

2.      Costs and Expenses

 

2.1.   The Provider’s Expenses. All expenses incurred by the Provider in
operating its business shall be borne by the Provider.

 

2.2.   The Recipient’s Expenses. The Recipient shall be responsible for all
expenses incurred in operating its business.

 



                         



3.      Confidential Information

 

Each Party shall retain in confidence and shall not disclose to any other Person
any information furnished by the other Party on a confidential basis under or in
connection with the business of that other Party without prior written consent. 
The Provider agrees to sign a full NDA (including typical non-disclosure,
confidentiality, and non-circumvention provisions) provided by the Recipient
prior to commencement of Services under this Agreement.

 

4.      The Provider’s Best Efforts

 

The Provider will use its best efforts, skill and experience in rendering the
Services described in Section 1.1. However, in the absence of fraud or gross
negligence on the part of the Provider or any of its officers or employees,
neither the Provider nor any of its officers or employees shall be responsible
for, and the Recipient will hold the Provider and such persons harmless against,
any and all claims or charges (and the cost and expense of defending against
them) relating to the performance of the Services hereunder.

 

5.      Term

 

This Agreement shall continue in full force and effect for a period of five (5)
years unless one Party notifies the other Party, in writing, of its intent to
terminate the Agreement, pursuant to the notice and termination requirements of
Sections 6 and 7, below.

 

6.      Termination

 

6.1.   By the Provider. The Provider may, at its sole option, terminate this
Agreement by giving written notice of termination to the Recipient at least
ninety (90) days prior to the date of such termination, but only in the event of
occurrence of one or more of the following events:

 

a)      If by reason of any applicable legislation or act of the governments of
the countries of either Party, the performance of any material obligations under
this Agreement, the Services hereunder or the remittance of any money payable
hereunder is prohibited; or

 

b)      If for any reason other than the default of the Provider, the Recipient
fails or is unable to perform any of its material obligations under this
Agreement, and such default continues for ninety (90) days or more after written
demand for performance given to the Recipient by a person authorized to give
such demand by the Board of Directors of the Provider.

 

6.2.   By the Recipient. The Recipient may, at its option, by resolution of its
Board of Directors, terminate this Agreement in the event that the Provider
fails to perform any of its material obligations hereunder and such default
continues for a period of ninety (90) days after written demand for performance
given to the Provider by a person authorized to give such demand by the Board of
Directors of the Recipient.  Should the Recipient initiate termination, all
Shares shall be deemed fully earned by the Provider with no revocation or
cancellation rights in regards to the Shares.

 



                       



7.      Notice

 

Any notices required or allowed hereunder shall be in writing and given by
registered air mail letter or by email to the Parties at the following addresses
or to such other address as may be furnished by one Party to the other:

 

PROVIDER:

E.G.P.C. FINANCE

2 Allée Scheurer Kestner

92150 SURESNES

FRANCE

 

 

RECIPIENT:

ImmunoClin Corporation

Attn:  Chad S. Johnson, Esq.

1800 Wyoming Avenue, NW

3rd Floor

Washington, DC 20009

USA

 

8.      Independent Contractors

 

This Agreement does not create a principal or agent, employer or employee
partnership, joint venture, or any other relationship except that of independent
contractors between the Parties. Nothing contained herein shall be construed to
create or imply a joint venture, principal and agent, employer or employee,
partnership, or any other relationship except that of independent contractors
between the Parties, and neither Party shall have any right, power or authority
to create any obligation, express or implied, on behalf of the other in
connection with the performance hereunder.

 

9.      Assignment

 

This Agreement may not be transferred or assigned by either Party without the
prior written consent of the other Party.

 

10.  Entire Agreement

 

This Agreement constitutes the entire agreement and understanding between the
Provider and the Recipient with respect to the subject matter of this Agreement.
The Parties agree that all previous agreements regarding the same subject matter
are superseded in full by this Agreement.

 

11.  Governing Law

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the United States of America and the venue for any dispute or claim arising
out of this Agreement shall be governed by the laws of the State of Nevada
without regard to conflicts of law.

 

12.  Counterpart

 

This Agreement is made in duplicate, each of which shall be an original and held
by each Party, but all counterparts shall together constitute one and the same
instrument.  Electronic and/or digital communications and signatures are
expressly permitted.

 

[SIGNATURE PAGE TO FOLLOW]

                            


 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above-mentioned.



 

 

 

 

 



 

RECIPIENT:

IMMUNOCLIN CORPORATION
                                                           

 

Per: /s/ Dorothy H.
Bray                                                                                                    

______________________________________                                                       

Dorothy H. Bray, Ph.D., Director, President & CEO
                                                  

 

Per: /s/ Chad S. Johnson

___________________________________________                                                         

Chad S. Johnson, Esq., Director, COO & General Counsel

 

 

PROVIDER:

EGPC FINANCE

 

Per: /s/ Mr. Kamal Etefia

_______________________________

Mr. Kamal Etefia, Director

 

 

 

 



                              



 

 